Exhibit 10.1

 

CONSENT, WAIVER AND AMENDMENT

 

This CONSENT, WAIVER AND AMENDMENT (this “Modification Agreement”), dated as of
June     , 2017, is entered into by and among Quinpario Acquisition Corp. 2, a
Delaware corporation (“Parent”), Quinpario Merger Sub I, Inc., a Delaware
corporation (“SourceHOV Merger Sub”), Quinpario Merger Sub II, Inc., a Delaware
corporation (“Novitex Merger Sub” and, each of the SourceHOV Merger Sub and the
Novitex Merger Sub, a “Merger Sub”), Novitex Holdings, Inc., a Delaware
corporation (“Novitex”), SourceHOV Holdings, Inc., a Delaware corporation
(“SourceHOV” and, together with Novitex, each a “Company” and collectively, the
“Companies”), Novitex Parent, L.P. (“Novitex Parent”), Ex-Sigma LLC, a Delaware
limited liability company (“New LLC”), HOVS LLC and HandsOn Fund 4 I, LLC
(collectively, the “HGM Group” and together with Parent, SourceHOV Merger Sub,
Novitex Merger Sub, Novitex, and SourceHOV, the “Parties”). Capitalized terms
used but not otherwise defined herein shall have the meanings set forth in the
Business Combination Agreement (as defined below).

 

WHEREAS, Parent, SourceHOV Merger Sub, Novitex Merger Sub, Novitex, SourceHOV,
Novitex Parent and the HGM Group, have entered into that certain Business
Combination Agreement, dated as of February 21, 2017 (the “Business Combination
Agreement”);

 

WHEREAS, concurrently herewith, Novitex Parent and SourceHOV have entered into
that certain commitment letter, dated the date hereof, attached hereto as
Exhibit F (the “Loan Commitment Letter”), pursuant to which the lenders named
therein have committed to provide financing (the “PIPE Financing”), the net
proceeds of which will be used to purchase shares of Parent Common Stock as part
of the PIPE Investment concurrently with the closing of the transactions
contemplated by the Business Combination Agreement;

 

WHEREAS, in connection with the PIPE Financing and immediately prior to the
closing of the transactions contemplated by the Business Combination Agreement,
SourceHOV contemplates entering into the reorganization transactions set forth
on Exhibit G hereto (the “Preliminary Merger” and together with the PIPE
Financing, the “Preliminary Transactions”);

 

WHEREAS, following the Preliminary Merger, New LLC will own all of the
outstanding shares of SourceHOV Common Stock and all SourceHOV RSU Awards shall
become equivalent awards at New LLC (the “New LLC RSU Awards”) and, upon the
closing of the SourceHOV Merger under the Business Combination Agreement,
New LLC will be issued 80,600,000 shares of Parent Common Stock;

 

WHEREAS, following the consummation of the transactions contemplated by the
Business Combination Agreement, it is intended that the members of New LLC who
hold membership interests in New LLC will, upon their receipt of shares of
Parent Common Stock as a result of any distribution by New LLC, be entitled to
the same rights set forth in the Registration Rights Agreement as if such
members were original “Holders” thereunder; and

 

WHEREAS, the Parties desire to amend the Business Combination Agreement and
waive certain provisions of the Business Combination Agreement in accordance
with Section 10.8 and Section 10.9 of the Business Combination Agreement as set
forth herein.

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

Section 1.  Consent, Waiver and Amendment.

 

(a)                                 Each of the Parties hereby agrees and
consents to the Preliminary Transactions and waives any breach or violation by
any Party as a result of any action taken by such Party or its Affiliates, on,
prior to or after the date hereof, in furtherance of such Preliminary
Transactions; provided, that each of Novitex Parent and Parent and their
Representatives shall be given the opportunity to review and

 

1

--------------------------------------------------------------------------------


 

comment on any and all agreements, arrangements, certificates or other documents
entered into in order to effect the Preliminary Transactions and SourceHOV and
the HGM Group will incorporate any such comments reasonably proposed by Novitex
Parent and/or Parent. Each of the Parties acknowledges and agrees that
(i) New LLC will own all of the outstanding shares of SourceHOV Common Stock
immediately prior to the closing of the transactions contemplated by the
Business Combination Agreement and, upon consummation of the Preliminary
Transactions and the closing of the SourceHOV Merger under the Business
Combination Agreement, will receive 80,600,000 shares of Parent Common Stock in
consideration of the SourceHOV Merger and (ii) except as expressly amended or
modified by this Modification Agreement, all of the representations, warranties,
covenants and other agreements set forth in the Business Combination Agreement
shall continue in full force and effect.

 

(b)                                 Each of the Parties and their respective
Affiliates shall use all reasonable best efforts to take, or cause to be taken,
all appropriate action to do, or cause to be done, all things necessary, proper
or advisable under applicable Law or otherwise to consummate and make effective
the transactions contemplated by the Business Combination Agreement, after
giving effect to this Modification Agreement, as promptly as practicable,
including to promptly make any necessary filings and submissions required under
the HSR Act as a result of the Preliminary Transactions, which filings and
submissions shall be subject to Section 7.4 of the Business Combination
Agreement. For the avoidance of doubt, the Preliminary Transactions shall be
deemed to be “transactions contemplated by the Business Combination Agreement”
including for purposes of the closing condition set forth in Section 8.1(a) of
the Business Combination Agreement and all documents, agreements and
certificates entered into in order to effect the Preliminary Transactions shall
be deemed Related Documents.

 

(c)                                  Within two (2) hours after the execution
and delivery of this Modification Agreement, the HGM Group will execute and
deliver to Parent, SourceHOV Merger Sub, Novitex Merger Sub, Novitex and Novitex
Parent a written consent pursuant to which, among other things, the HGM Group
will act by written consent in favor of the adoption of this Modification
Agreement and the Business Combination Agreement (as modified by the
Modification Agreement), the approval of the Preliminary Transactions and the
other transactions contemplated by the Business Combination Agreement thereby
waiving any and all rights under the DGCL or otherwise to assert dissenters’
rights or demand appraisal of its shares of SourceHOV Common Stock (as defined
herein) in connection with the Preliminary Merger.

 

(d)                                 Exhibit A of the Business Combination
Agreement is amended and restated in the form attached as Exhibit A hereto.

 

(e)                                  Exhibit B of the Business Combination
Agreement is amended and restated in the form attached as Exhibit B hereto.

 

(f)                                   Exhibit C of the Business Combination
Agreement is amended and restated in the form attached as Exhibit C hereto.

 

(g)                                  Exhibit D of the Business Combination
Agreement is amended and restated in the form attached as Exhibit D hereto.

 

(h)                                 The Parties acknowledge and agree that the
resolution contemplated by Section 7.18 of the Business Combination Agreement
will cover the acquisition by any officer, director or shareholder (by “director
by deputization”) of the Companies of (i) any shares of Parent Common Stock
issued in the PIPE Investment and (ii) any shares of Parent Common Stock issued
in lieu of cash for the payment of fees and expenses contemplated by Section 7.7
of the Business Combination Agreement.

 

(i)                                     Notwithstanding anything to the contrary
in the Business Combination Agreement, including Section 7.24 thereof, the
Parties have entered into Subscription Agreements as of the date hereof on terms
and conditions mutually agreed upon by the Parties. The Parties further
acknowledge and agree

 

2

--------------------------------------------------------------------------------


 

that the Preferred Stock to be issued in connection with the PIPE Investment
shall be issued pursuant to the terms set forth in that certain Certificate of
Designations, Rights and Limitations of Series A Perpetual Convertible Preferred
Stock attached hereto as Exhibit H. In addition, in the event of a foreclosure
by the lenders providing the PIPE Financing on any shares of Preferred Stock
pledged to secure such PIPE Financing, Parent hereby waives the six month
limitation on the voluntary conversion of such Preferred Stock such that the
lenders may immediately voluntarily convert such shares of Preferred Stock into
Parent Common Stock.

 

Section 2.  Specific Amendments.  Without limiting Section 1, the following
provisions of the Business Combination Agreement are amended as set forth below:

 

(a)  Section 2.1(c).  Section 2.1(c) is amended and restated as follows:

 

(c)                                  Notwithstanding anything in this Agreement
to the contrary, any SourceHOV Common Stock issued and outstanding immediately
prior to the Preliminary Merger that is held by any holder who has not voted in
favor of the Preliminary Merger or consented thereto in writing and who is
entitled to demand and properly demands appraisal of such SourceHOV Common Stock
pursuant to Section 262 of the DGCL (“SourceHOV Dissenting Shares”) shall not be
converted into the right to receive membership interests in New LLC, unless and
until such holder shall have failed to perfect, or shall have effectively
withdrawn or lost, such holder’s right to appraisal under the DGCL. The holders
of SourceHOV Dissenting Shares shall be entitled to receive payment of the fair
value of such SourceHOV Dissenting Shares in accordance with the provisions of
Section 262 of the DGCL. The SourceHOV Merger Consideration shall be reduced by
a number of shares equal to the product of (i) a fraction, the numerator of
which is the number of SourceHOV Dissenting Shares, and the denominator of which
is the number of shares of SourceHOV Common Stock outstanding immediately prior
to the Preliminary Merger assuming the settlement (in shares of SourceHOV Common
Stock) of all SourceHOV RSU Awards outstanding, whether vested or unvested,
immediately prior to the Preliminary Merger, and (ii) 80,600,000. If any such
holder fails to perfect such appraisal right in accordance with the DGCL or
withdraws or otherwise loses any such right to appraisal, each such share of
SourceHOV Common Stock shall thereupon be converted into and become exchangeable
only for the right to receive from New LLC, as of the later of the time that
such right to appraisal has been irrevocably lost, withdrawn or expired,
consideration payable in the Preliminary Merger, without any interest thereon,
and the SourceHOV Merger Consideration shall be recalculated as if such shares
were not SourceHOV Dissenting Shares. At the effective time of the Preliminary
Merger, any holder of SourceHOV Dissenting Shares shall cease to have any rights
with respect thereto, except the rights provided in Section 262 of the DGCL and
as provided in the previous sentence. SourceHOV shall not, except with the prior
written consent of Parent, make any payment with respect to any demands for
appraisals or compromise, offer to settle or settle, or otherwise make any
binding agreement regarding, any such demands. Except pursuant to
Section 2.2(a) or in connection with any prepayment of the PIPE Financing as
required pursuant to the collateral coverage requirements thereof, HGM Group
shall not permit New LLC to transfer, sell or otherwise dispose of the SourceHOV
Dissenting Shares unless and until the holders thereof shall have failed to
perfect, or shall have effectively withdrawn or lost, such holder’s right to
appraisal under the DGCL and the SourceHOV Merger Consideration shall have been
recalculated.

 

(b)  Section 2.2.  Section 2.2 (a) through (c) are amended and restated as
follows:

 

(a)                                 At the SourceHOV Effective Time, Parent
shall deliver the SourceHOV Merger Consideration to New LLC without any
deduction with respect to SourceHOV Dissenting Shares. If it is subsequently
determined that there should have been a reduction in the SourceHOV Merger
Consideration as a result of Section 2.1(c), then upon the repayment in full of
the PIPE Financing, New LLC shall return the excess shares to Parent.

 

(b)                                 Intentionally omitted.

 

(c)                                  Intentionally omitted.

 

3

--------------------------------------------------------------------------------


 

(c)  Section 2.3(a).  Section 2.3(a) is amended and restated as follows:

 

(a)  SourceHOV RSU Awards.  Each SourceHOV RSU Award, whether vested or
unvested, that is outstanding immediately prior to the Preliminary Merger shall,
upon the effectiveness of the Preliminary Merger, automatically and without any
action on the part of the holder thereof, be assumed by New LLC and converted
into a New LLC RSU Award covering an equal equity interest in New LLC as it
previously covered in SourceHOV. Each such equity interest in New LLC shall be
subject to the same terms and conditions (including the applicable time-vesting
and/or performance-vesting conditions) as applied to the corresponding SourceHOV
RSU Award immediately prior to the effectiveness of the Preliminary Merger.
Parent shall promptly reimburse New LLC for the cost of administering the
New LLC RSU Awards including any tax liability arising out of the New LLC RSU
Awards.

 

(d)  Section 3.2(c)(ii).  Section 3.2(c)(ii) is amended and restated as follows:

 

(ii)                                to New LLC, the aggregate SourceHOV Merger
Consideration into which its SourceHOV Common Stock has been converted pursuant
to Section 2.1(a)(iii) and any cash in lieu of fractional shares which the
holder has the right to receive pursuant to Section 2.2(e) if it has delivered
its share certificates duly endorsed for transfer or a stock power in lieu
thereof;

 

(e)  Section 7.5 and 7.6.  Sections 7.5 and 7.6 shall apply mutatis mutandis to
the PIPE Financing.

 

(f)  Section 7.7(c).  A new Section 7.7(c) is added to the Business Combination
Agreement as follows:

 

(c)                                  In consideration of the purchase of Parent
Common Stock with the proceeds of the PIPE Financing, following the Closing,
SourceHOV shall reimburse New LLC for any and all reasonable fees, costs and
expenses related to the incurrence of the PIPE Financing, and shall provide such
reimbursement for all reasonable fees, costs and expenses related to the
maintenance of the PIPE Financing, except, in each case, for principal, interest
and original issue discount.

 

(g)  Section 7.16(h).  The first sentence of Section 7.16(h) is amended and
restated as follows:

 

(h)                                 Notwithstanding any other provision of this
Section 7.16, the parties hereto acknowledge that Parent intends to file with
the SEC as soon as practicable following the date hereof one or more
registration statements to provide for the resale from time to time of (i) an
aggregate of 3,016,071 of the Retained Shares, as defined in the Forfeiture
Agreement, held by certain Affiliates of Parent and related parties and (ii) an
aggregate of 17,500,000 Parent Common Shares issuable upon the exercise of an
aggregate of 35,000,000 Parent Warrants to be outstanding at Closing; provided
that Parent shall not request effectiveness of such registration statement prior
to the Closing.

 

(h)  Section 7.25.  A new Section 7.25 is added to the Business Combination
Agreement as follows:

 

Upon the repayment in full of the PIPE Financing, New LLC shall promptly
distribute all shares of Parent Common Stock held thereby to the holders of
membership interests of New LLC (other than any shares held by New LLC in
respect of any SourceHOV Dissenting Shares or shares underlying any then
unvested New LLC RSU Awards).

 

(i)  Section 8.1(c).  Section 8.1(c) is amended and restated as follows:

 

(c)  The SourceHOV Merger and the Novitex Merger.  The Preliminary Merger shall
have been consummated immediately prior to the SourceHOV Merger and the Novitex
Merger. Both the SourceHOV Merger and the Novitex Merger shall have been
consummated substantially simultaneously pursuant to the terms of this Agreement
and the Related Documents.

 

4

--------------------------------------------------------------------------------


 

(j)  Definition of SourceHOV Merger Consideration.  The definition of the term
“SourceHOV Merger Consideration” is amended and restated as follows:

 

“SourceHOV Merger Consideration” means a number of shares of Parent Common Stock
equal to the quotient obtained by dividing 80,600,000 by the number of shares of
SourceHOV Common Stock outstanding immediately prior to the SourceHOV Effective
Time after giving effect to the Preliminary Merger.

 

(k)  Definition of HGM Group.  The definition of the term “HGM Group” is amended
and restated as follows:

 

“HGM Group” means HOVS LLC and HandsOn Fund 4 I, LLC and, immediately upon
consummation of the Preliminary Merger, New LLC.

 

Section 3.  Full Force and Effect.  From and after the date hereof, all
references in the Business Combination Agreement to “this Agreement,” “hereof”
or words of similar import shall mean the Business Combination Agreement as
amended and modified by this Modification Agreement. Except as expressly set
forth herein, the Business Combination Agreement shall remain in full force and
effect on the terms and conditions set forth therein.

 

Section 4.  Miscellaneous.  All terms and provisions contained in Article 10 of
the Business Combination Agreement are incorporated herein by reference to the
same extent as if expressly set forth herein.

 

[signature page follows.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and delivered this Consent, Waiver
and Amendment as of the day and year first written above.

 

 

QUINPARIO ACQUISITION CORP. 2

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

QUINPARIO MERGER SUB I, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

QUINPARIO MERGER SUB II, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

NOVITEX HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

SOURCEHOV HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Consent, Waiver and Amendment]

 

6

--------------------------------------------------------------------------------


 

 

NOVITEX PARENT, L.P.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

HOVS LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

HANDSON FUND 4 I, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

EX-SIGMA, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Consent, Waiver and Amendment]

 

7

--------------------------------------------------------------------------------


 

Exhibit A

 

Nomination Agreement

 

8

--------------------------------------------------------------------------------


 

Exhibit B

 

Registration Rights Agreement

 

9

--------------------------------------------------------------------------------


 

Exhibit C

 

Parent Amended and Restated Certificate of Incorporation

 

10

--------------------------------------------------------------------------------


 

Exhibit D

 

Parent Amended and Restated Bylaws

 

11

--------------------------------------------------------------------------------


 

Exhibit F

 

Loan Commitment Letter

 

12

--------------------------------------------------------------------------------


 

Exhibit G

 

Preliminary Merger

 

·                 SourceHOV will form New LLC as a new wholly-owned limited
liability company.

 

·                  New LLC will form a new wholly-owned corporate subsidiary
referred to as “Grandchild Merger Sub.”

 

·                  Grandchild Merger Sub will be merged with and into SourceHOV,
resulting in:

 

·                  The stockholders of SourceHOV receiving all of the
outstanding membership interests in New LLC;

 

·                  The SourceHOV RSU Awards being converted into New LLC RSU
Awards; and

 

·                  SourceHOV becoming a wholly-owned subsidiary of New LLC.

 

13

--------------------------------------------------------------------------------


 

Exhibit H

 

Certificate of Designations

 

14

--------------------------------------------------------------------------------